Per Curiam.
This is an appeal from affirmance by the Court of Appeals of defendant’s conviction by a jury of first-degree murder committed in the *602perpetration of a robbery. MCLA 750.316; MSA 28.548. Prior to a decision of this Court, defendant died.
The judgments of the courts below are hereby ordered vacated. It is further ordered that the matter be remanded to the circuit court and that the indictment be dismissed.1
T. G. Kavanagh, C. J., and T. M. Kavanagh, Swainson, Williams, M. S. Coleman, and J. W. Fitzgerald, JJ., concurred.
Levin, J., took no part in the decision of this case._

 See Durham v United States, 401 US 481; 91 S Ct 858; 28 L Ed 2d 200 (1971), and Hartwell v Alaska, 423 P2d 282 (Alas, 1967).